Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2771677 to Mercat et al. (“Mercat”) in view of WO 2019233933 A1 to Berrell.
Regarding claim 1, Mercat discloses two hollow axle members (18a,18b) (see Fig. 5) threaded together (lines 129-130) to form a single axle for a wheel hub with the second axle member 18a inserted into a sprocket seat 16. Mercat does not disclose that the material that the two members are made of. Berrell discloses a similarly designed two-part axle member although one part is not entirely hollow but sets forth varying options for the materials of each axle member (see page 12, lines 34 – page 13, line 2 for one axle member and see page 14, lines 15-19 for the other axle member). It would have been obvious to one of ordinary skill in the art to select the materials as such with the motivation of obtaining a balance between strength and weight of the various materials. 
Regarding claims 3 and 4. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2771677 to Mercat in view of Berrell in further view of U.S. Patent Application Publication 20150054254 to Spahr et al. (“Spahr”)
Regarding claims 5 and 6, Mercat in view of Berrell discloses the shaft structure in claims 3 and 4 but does not explicitly set forth an adhesive applied to the threads. Spahr discloses an axle component with an adhesive applied to prevent the inadvertent unthreading of such (e.g. [0015]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing the inadvertent unthreading of the axle members. 
Other Relevant Art
Examiner also cites US Patent 8,038,225 setting forth multiple hollow elements that form a shaft section of a hub assembly (see Fig. 3); U.S. Patent 6,296,322 to Marzocchi et al. setting forth the same (see cover page figure). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617